13-871
         Hambardzumyan v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A088 527 924
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       SIRUN HAMBARDZUMYAN,
14                Petitioner,
15
16                         v.                                   13-871
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Alexander J. Segal, New York, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                      General; Anh-Thu P. Mai-Windle,
27                                      Senior Litigation Counsel; James A.
28                                      Hurley, Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Sirun Hambardzumyan, a native of the Soviet Union and

 6   citizen of Armenia, seeks review of a February 8, 2013,

 7   decision of the BIA affirming an Immigration Judge’s (“IJ”)

 8   May 18, 2011, denial of Hambardzumyan’s second motion to

 9   reopen.    In re Sirun Hambardzumyan, No. A088 527 924 (B.I.A.

10   Feb. 8, 2013), aff’g No. A088 527 924 (Immig. Ct. N.Y. City

11   May 18, 2011).    We assume the parties’ familiarity with the

12   underlying facts and procedural history of this case.

13       We review the denial of a motion to reopen for abuse of

14   discretion.    See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

15   2006).    It is undisputed that Hambardzumyan’s motion was

16   untimely because it was filed approximately three years

17   after the agency’s final order of removal.    See 8 U.S.C.

18   § 1229a(c)(7)(C)(i) (providing motion must be filed within

19   90 days of final administrative decision).    There is no time

20   limit, however, for moving to reopen “based on changed

21   country conditions arising in the country of nationality or

22   the country to which removal has been ordered, if such

23   evidence is material and was not available and would not

                                    2
 1   have been discovered or presented at the previous

 2   proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see also

 3   8 C.F.R. § 1003.2(c)(3)(ii).

 4       We find no error in the agency’s determination that

 5   Hambardzumyan failed to demonstrate a material change in

 6   conditions in Armenia.     “In determining whether evidence

 7   accompanying a motion to reopen demonstrates a material

 8   change in country conditions that would justify reopening,

 9   [the agency] compare[s] the evidence of country conditions

10   submitted with the motion to those that existed at the time

11   of the merits hearing below.”       In re S-Y-G-, 24 I. & N. Dec.

12   247, 253 (BIA 2007); see also Norani v. Gonzales, 451 F.3d

13   292, 294 (2d Cir. 2006).

14       As the agency found, the State Department’s 2007

15   International Religious Freedom Report for Armenia reveals

16   that there was no change in the status of religious freedom

17   since the prior reporting period, the general population

18   harbored negative attitudes towards Jehovah’s Witnesses, and

19   Jehovah’s Witnesses were verbally targeted and experienced

20   several assaults.   The same report for 2010 similarly

21   provides that there was no change in the status of religion

22   freedom since the prior reporting period, leaflets were


                                     3
 1   distributed that contained messages hostile to Jehovah’s

 2   Witnesses, and there was one incident in which a Jehovah’s

 3   Witness Kingdom Hall was set on fire.      Thus, both reports

 4   show ongoing hostility towards Jehovah’s Witnesses, but not

 5   a material change in conditions between 2007 and 2010.

 6   Consequently, the record supports the agency’s determination

 7   that Hambardzumyan did not demonstrate a change in country

 8   conditions in Armenia that would excuse the untimely filing

 9   of her motion to reopen.

10       Because the timeliness of Hambardzumyan’s motion to

11   reopen is dispositive, the agency was not required to

12   determine whether Hambardzumyan established her prima

13   facie eligibility for relief.       INS v. Bagamasbad, 429 U.S.

14   24, 25 (1976)(“As a general rule courts and agencies are not

15   required to make findings on issues the decision of which is

16   unnecessary to the results they reach.”).

17       Finally, Hambardzumyan’s allegation of IJ bias is

18   unavailing.   The IJ merely commented that Hambardzumyan’s

19   exhibits were not highlighted or tabbed as required by the

20   Immigration Court’s Practice Manual.      Given that the IJ then

21   considered all of the documents, there is no basis for a

22   claim of bias and no indication that Hambardzumyan was


                                     4
1   deprived of due process.   See Ali v. Mukasey, 529 F.3d 478,

2   490 (2d Cir. 2008).

3        For the foregoing reasons, the petition for review is

4   DENIED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8
9




                                  5